Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0001386
                                                         31-AUG-2015
                                                         10:16 AM


                          SCWC-14-0001386

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           TODD PERKINS, Respondent/Plaintiff-Appellee,

                                 vs.

       TAMMY ASH PERKINS, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-14-0001386; FC-D NO. 11-1-0086)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          The application for writ of certiorari, filed on July

23, 2015, is hereby rejected.

          DATED:   Honolulu, Hawai#i, August 31, 2015.

Tammy Ash Perkins,              /s/ Mark E. Recktenwald
petitioner pro se
                                /s/ Paula A. Nakayama
Guy A. Haywood, Esq.
for respondent                  /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson